CLD-209                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 17-1691
                                       ___________

                        IN RE: PAUL GENE ROCKWOOD, JR.,
                                                Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Middle District of Pennsylvania
                     (Related to M.D. Pa. Civ. No. 1-16-cv-00332)
                           District Court Judge: Yvette Kane
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                     May 4, 2017
             Before: SHWARTZ, NYGAARD, and FISHER, Circuit Judges

                               (Opinion filed: May 9, 2017)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM

       In February 2016, Paul Gene Rockwood, Jr. filed a petition pursuant to 28 U.S.C.

§ 2241 in the United States District Court for the Middle District of Pennsylvania. By

order and memorandum entered on April 28, 2017, the District Court denied Rockwood’s

§ 2241 petition and declined to issue a certificate of appealability. Rockwood now seeks

a writ of mandamus directing the District Court to act on his § 2241 petition. Because the

*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
District Court has already denied Rockwood’s § 2241 petition, we will dismiss as moot

his petition for a writ of mandamus. See In re Austrian & German Holocaust Litig., 250
F.3d 156, 162-63 (2d Cir. 2001) (per curiam) (mandamus petition requesting that court of

appeals compel district court action generally may be dismissed as moot upon district

court’s entry of final order).




                                            2